Dismiss; and Opinion Filed May 19, 2015




                                         S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00399-CV

                          PEGGY ANN PHILIPS TANNER, Appellant

                                               V.

                              PHILLIP DEAN TANNER, Appellee

                         On Appeal from the 354th Judicial District Court
                                      Hunt County, Texas
                             Trial Court Cause No. 92-02-52,048FM

                               MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Brown and Stoddart
                                  Opinion by Justice Stoddart

       The parties have filed an agreed motion to dismiss the appeal with prejudice, stating they

have settled all claims. We grant the motion and dismiss the appeal with prejudice. See TEX. R.

APP. P. 42.1(a)(2)(A).




                                                    / Craig Stoddart/
                                                    CRAIG STODDART
150399F.P05                                         JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

PEGGY ANN PHILIPS TANNER,                            On Appeal from the 354th Judicial District
Appellant                                            Court, Hunt County, Texas
                                                     Trial Court Cause No. 92-02-52,048FM.
No. 05-15-00399-CV        V.                         Opinion delivered by Justice Stoddart. Chief
                                                     Justice Wright and Justice Brown
PHILLIP DEAN TANNER, Appellee                        participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal with
prejudice.

       Subject to any agreement between the parties, we ORDER that appellee Phillip Dean
Tanner recover his costs, if any, of this appeal from appellant Peggy Ann Philips Tanner.


Judgment entered this 19th day of May, 2015.




                                               –2–